             20-10410-hcm Doc#148-3 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-2 Ferguson
                                                                 EMAIL
                                       Removables Invoices Pg 1 of 8 DUPLICATE INVOICE
 ~FERGUSON                                                                   Deliver To: AMANDA 512-788-1107
 FERGUSON ENTERPRISES LLC #61                                                From:       Devin Mathis
 PO BOX 847411                                                               Comments:
 DALLAS, TX 75284-7411




        Please Contact With Questions:
        512-248-4050                                          Invoice Number              Customer               Page


                                                                7208339                    368440                   1

   Please refer to Invoice Number when making payment and remit to:                       TOTAL DUE --->                1372.82

         FERGUSON ENTERPRISES LLC #61
         PO BOX 847411
         DALLAS, TX 75284-7411



 Sold To:                                                             Ship To:
         PANACHE DEVLPMNT & CONST INC                                         PANACHE DEVELOPEMENT
         AUSTIN VIIE                                                          3443 ED BLUESTEIN
         PO BOX 26539                                                         EIGHTFOLD DEVELOPMENT
         AUSTIN, TX 78755                                                     AUSTIN, TX 78721
Ship           Sell         Tax          Customer             Sales                Job Name                    Invoice             Batch
Whse           Whse        Code        Order Number          Person                                              Date

 1869          1869        TX1869     EF072619TFSF11          CRS         EIGHTFOLD DEVELOPMENT               08/12/2019          240102

Ordered       Shipped         Item Number                      Description                    Unit Price      UM              Amount

                                            BUILDING F AREA DRN

                                            PLASTIC BOX
        10            10   N1200            12X12 C/BASIN W/2 OUT                                    25.205    EA                  252.05

                                            METAL GRATE
        10            10   N1213            12X12 CI GRATE                                           90.423    EA                  904.23

                                            OUTLETS / CAPS
        10            10   N1266            6 UNIV OUT                                                5.018    EA                   50.18
        20            20   N1206            UNIV PLUG F/ C/BASIN                                      3.087    EA                   61.74
                                                      Invoice Sub-Total                                                           1268.20
                                                       Tax                                                                         104.62
                                                       Total Amt                                                                  1372.82



                                                                                         TOTAL DUE --->                           1372.82




ALL ACCOUNTS ARE DUE AND PAYABLE PER THE CONDITIONS AND TERMS OF THE ORIGINAL INVOICE. ALL PAST DUE AMOUNTS
ARE SUBJECT TO A SERVICE CHARGE AT THE MAXIMUM RATE ALLOWED BY STATE LAW PLUS COSTS OF COLLECTION INCLUDING
ATTORNEY FEES IF INCURRED. FREIGHT TERMS ARE FOR OUR DOCK UNLESS OTHERWISE SPECIFIED ABOVE. COMPLETE TERMS AND
CONDITIONS ARE AVAILABLE UPON REQUEST OR CAN BE VIEWED ON THE WEB AT https://www.ferguson.com/content/website-info/terms-of-sale
GOVT BUYERS: ALL ITEMS QUOTED ARE OPEN MARKETUNLESS NOTED OTHERWISE.
LEAD LAW WARNING: IT IS ILLEGAL TO INSTALL PRODUCTS THAT ARE NOT "LEAD FREE" IN ACCORDANCE WITH US FEDERAL OR
OTHER APPLICABLE LAW IN POTABLE WATER SYSTEMS ANTICIPATED FOR HUMAN CONSUMPTION. PRODUCTS WITH *NP IN THE
DESCRIPTION ARE NOT LEAD FREE AND CAN ONLY BE INSTALLED IN NON-POTABLE APPLICATIONS. BUYER IS SOLELY
RESPONSIBLE FOR PRODUCT SELECTION.


                                                               EXHIBIT "A-2"
           20-10410-hcm Doc#148-3 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-2 Ferguson
                                                               EMAIL
                                     Removables Invoices Pg 2 of 8 DUPLICATE INVOICE
 ~FERGUSON                                                                   Deliver To: AMANDA 512-788-1107
 FERGUSON ENTERPRISES LLC #61                                                From:       Devin Mathis
 PO BOX 847411                                                               Comments:
 DALLAS, TX 75284-7411




       Please Contact With Questions:
       512-248-4050                                           Invoice Number              Customer               Page


                                                                7266855                    368440                   1

   Please refer to Invoice Number when making payment and remit to:                       TOTAL DUE --->                757.77

       FERGUSON ENTERPRISES LLC #61
       PO BOX 847411
       DALLAS, TX 75284-7411



 Sold To:                                                             Ship To:
       PANACHE DEVLPMNT & CONST INC                                           PANACHE DEVELOPEMENT
       AUSTIN VIIE                                                            3443 ED BLUESTEIN
       PO BOX 26539                                                           EIGHTFOLD DEVELOPMENT
       AUSTIN, TX 78755                                                       AUSTIN, TX 78721
Ship         Sell        Tax             Customer            Sales                 Job Name                    Invoice               Batch
Whse         Whse       Code           Order Number         Person                                               Date

 245         245        TX245             ADAM                CRS         EIGHTFOLD DEVELOPMENT               08/15/2019            240450

Ordered     Shipped        Item Number                         Description                    Unit Price      UM                 Amount
                                            ** MITZI LIGHTING **
       1            1   DISPLAYLIGHTING     DSPLY LIGH ITEM                                          50.000    EA                     50.00
                                            HUDH182701PN

       1            1   DISPLAYLIGHTING     DSPLY LIGH ITEM                                          50.000    EA                     50.00
                                            HUDH181701LPB

       1            1   DISPLAYLIGHTING     DSPLY LIGH ITEM                                          50.000    EA                     50.00
                                            HUDH130102PNBK

       1            1   DISPLAYLIGHTING     DSPLY LIGH ITEM                                          50.000    EA                     50.00
                                            HUDHL155201PNBK

                                            ** FREESTANDING TUBS **
       1            1   SP776286*245                                                                500.000                          500.00

                                         ** FS REFRIGERATOR **
       1            1   DISPLAYAPPLIANCE DSPLY APPL ITEM                                              0.000    EA                      0.00
                                         Serial # 111111111
                                         NON-FUNCTIONING JENNAIR
                                         REFRIGERATOR. ADAM WANTS
                                         TO USE IT AS A DISPLAY IN
                                         A MODEL HOME.
                                                     Invoice Sub-Total                                        700.00
ALL ACCOUNTS ARE DUE AND PAYABLE PER THE CONDITIONS AND TERMS OF THE ORIGINAL INVOICE. ALL PAST DUE AMOUNTS
ARE SUBJECT TO A SERVICE CHARGE AT THE MAXIMUM RATE ALLOWED BY STATE LAW PLUS COSTS OF COLLECTION INCLUDING
ATTORNEY FEES IF INCURRED. FREIGHT TERMS ARE FOR OUR DOCK UNLESS OTHERWISE SPECIFIED ABOVE. COMPLETE TERMS AND
CONDITIONS ARE AVAILABLE UPON REQUEST OR CAN BE VIEWED ON THE WEB AT https://www.ferguson.com/content/website-info/terms-of-sale
GOVT BUYERS: ALL ITEMS QUOTED ARE OPEN MARKETUNLESS NOTED OTHERWISE.
LEAD LAW WARNING: IT IS ILLEGAL TO INSTALL PRODUCTS THAT ARE NOT "LEAD FREE" IN ACCORDANCE WITH US FEDERAL OR
OTHER APPLICABLE LAW IN POTABLE WATER SYSTEMS ANTICIPATED FOR HUMAN CONSUMPTION. PRODUCTS WITH *NP IN THE
DESCRIPTION ARE NOT LEAD FREE AND CAN ONLY BE INSTALLED IN NON-POTABLE APPLICATIONS. BUYER IS SOLELY
RESPONSIBLE FOR PRODUCT SELECTION.
ffFERGUSON                       Removables
                                           -I----------
       20-10410-hcm Doc#148-3 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-2 Ferguson
                                                 Invoices Pg Customer
                                     Invoice Number


                                                   7266855
                                                             3 of 8    Page


                                                                           368440               2


                                               Tax                                                               57.77
                                               Total Amt                                                        757.77



                                                                             TOTAL DUE --->                     757.77




ALL ACCOUNTS ARE DUE AND PAYABLE PER THE CONDITIONS AND TERMS OF THE ORIGINAL INVOICE. ALL PAST DUE AMOUNTS
ARE SUBJECT TO A SERVICE CHARGE AT THE MAXIMUM RATE ALLOWED BY STATE LAW PLUS COSTS OF COLLECTION INCLUDING
ATTORNEY FEES IF INCURRED. FREIGHT TERMS ARE FOR OUR DOCK UNLESS OTHERWISE SPECIFIED ABOVE. COMPLETE TERMS AND
CONDITIONS ARE AVAILABLE UPON REQUEST OR CAN BE VIEWED ON THE WEB AT https://www.ferguson.com/content/website-info/terms-of-sale
GOVT BUYERS: ALL ITEMS QUOTED ARE OPEN MARKETUNLESS NOTED OTHERWISE.
LEAD LAW WARNING: IT IS ILLEGAL TO INSTALL PRODUCTS THAT ARE NOT "LEAD FREE" IN ACCORDANCE WITH US FEDERAL OR
OTHER APPLICABLE LAW IN POTABLE WATER SYSTEMS ANTICIPATED FOR HUMAN CONSUMPTION. PRODUCTS WITH *NP IN THE
DESCRIPTION ARE NOT LEAD FREE AND CAN ONLY BE INSTALLED IN NON-POTABLE APPLICATIONS. BUYER IS SOLELY
RESPONSIBLE FOR PRODUCT SELECTION.
            20-10410-hcm Doc#148-3 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-2 Ferguson
                                                                EMAIL
                                      Removables Invoices Pg 4 of 8 DUPLICATE INVOICE
 ~FERGUSON                                                                 Deliver To: AMANDA 512-788-1107
 FERGUSON ENTERPRISES LLC #61                                              From:       Devin Mathis
 PO BOX 847411                                                             Comments:
 DALLAS, TX 75284-7411




        Please Contact With Questions:
        512-248-4050                                        Invoice Number              Customer               Page


                                                              7316292                    368440                   1

   Please refer to Invoice Number when making payment and remit to:                     TOTAL DUE --->                1569.64

        FERGUSON ENTERPRISES LLC #61
        PO BOX 847411
        DALLAS, TX 75284-7411



 Sold To:                                                             Ship To:
        PANACHE DEVLPMNT & CONST INC                                        PANACHE DEVELOPEMENT
        AUSTIN VIIE                                                         3443 ED BLUESTEIN
        PO BOX 26539                                                        EIGHTFOLD DEVELOPMENT
        AUSTIN, TX 78755                                                    AUSTIN, TX 78721
Ship          Sell        Tax            Customer           Sales                Job Name                    Invoice             Batch
Whse          Whse       Code          Order Number        Person                                              Date

 1869         1869       TX1869    EF082719TFPSF18          CRS         EIGHTFOLD DEVELOPMENT               09/03/2019          241930

Ordered      Shipped        Item Number                      Description                    Unit Price      UM              Amount

                                            BUILDING J

                                            NO OVERFLOW
        2            2   WRD308             8 NH ROOF DRN HI VOL                                  185.000    EA                  370.00
                                            WITH OVERFLOW
        2            2   SP-WRD308-R        8 NH ROOF DRN - EOD OVERFLOW                          220.000    EA                  440.00

                                            NO OVERFLOW
        2            2   WRD306             6 NH HI VOL ROOF DRN W/ POLY DOME                     145.000    EA                  290.00
                                            WITH OVERFLOW
        2            2   SP-WRD306-R        DRN                                                   175.000    EA                  350.00
                                                      Invoice Sub-Total                                                         1450.00
                                                      Tax                                                                        119.64
                                                      Total Amt                                                                 1569.64



                                                                                       TOTAL DUE --->                           1569.64




ALL ACCOUNTS ARE DUE AND PAYABLE PER THE CONDITIONS AND TERMS OF THE ORIGINAL INVOICE. ALL PAST DUE AMOUNTS
ARE SUBJECT TO A SERVICE CHARGE AT THE MAXIMUM RATE ALLOWED BY STATE LAW PLUS COSTS OF COLLECTION INCLUDING
ATTORNEY FEES IF INCURRED. FREIGHT TERMS ARE FOR OUR DOCK UNLESS OTHERWISE SPECIFIED ABOVE. COMPLETE TERMS AND
CONDITIONS ARE AVAILABLE UPON REQUEST OR CAN BE VIEWED ON THE WEB AT https://www.ferguson.com/content/website-info/terms-of-sale
GOVT BUYERS: ALL ITEMS QUOTED ARE OPEN MARKETUNLESS NOTED OTHERWISE.
LEAD LAW WARNING: IT IS ILLEGAL TO INSTALL PRODUCTS THAT ARE NOT "LEAD FREE" IN ACCORDANCE WITH US FEDERAL OR
OTHER APPLICABLE LAW IN POTABLE WATER SYSTEMS ANTICIPATED FOR HUMAN CONSUMPTION. PRODUCTS WITH *NP IN THE
DESCRIPTION ARE NOT LEAD FREE AND CAN ONLY BE INSTALLED IN NON-POTABLE APPLICATIONS. BUYER IS SOLELY
RESPONSIBLE FOR PRODUCT SELECTION.
            20-10410-hcm Doc#148-3 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-2 Ferguson
                                                                EMAIL
                                      Removables Invoices Pg 5 of 8 DUPLICATE INVOICE
 ~FERGUSON                                                                     Deliver To: AMANDA 512-788-1107
 FERGUSON ENTERPRISES LLC #61                                                  From:       Devin Mathis
 PO BOX 847411                                                                 Comments:
 DALLAS, TX 75284-7411




        Please Contact With Questions:
        512-248-4050                                         Invoice Number                 Customer                Page


                                                                  7327691                    368440                    1

   Please refer to Invoice Number when making payment and remit to:                         TOTAL DUE --->                 13779.79

        FERGUSON ENTERPRISES LLC #61
        PO BOX 847411
        DALLAS, TX 75284-7411



 Sold To:                                                               Ship To:
        PANACHE DEVLPMNT & CONST INC                                            PANACHE DEVELOPEMENT
        AUSTIN VIIE                                                             3443 ED BLUESTEIN
        PO BOX 26539                                                            AUSTIN, TX 78721
        AUSTIN, TX 78755
Ship          Sell        Tax            Customer            Sales                   Job Name                     Invoice               Batch
Whse          Whse       Code          Order Number         Person                                                  Date

 1869         1869       TX1869        EF082919TFF36         CRS            EIGHTFOLD DEVELOPMENT                09/13/2019            242715

Ordered      Shipped        Item Number                          Description                    Unit Price       UM              Amount

                                            ***WATER HEATERS***
                                            29-1/2 DIA
        2            2   SCSB12027SFEB3N    CCY 119G 27KW 480V 3PH WHTR ALUM                          5769.230    EA                  11538.46
                                            Serial # 116203600
                                            Serial # 116203599

                                            ***PANS***
                                            SQUARE PAN
        2            2   SHMDP263636        36X36 26GA DRN PAN                                          27.875    EA                     55.75

                                            ***RECIRC PUMPS***
        2            2   T007SF5            1/25HP SS FLG CART CIRC                                    290.620    EA                    581.24
        2            2   T110252SF          LF 1 FREEDOM FLG SET NPT SS                                 40.275    EA                     80.55
        2            2   T2653              DIG TIMER W/ DUST CVR                                      136.800    EA                    273.60
                                                      Invoice Sub-Total                                                               12529.60
                                                       Freight                                                                          200.00
                                                       Tax                                                                             1050.19
                                                       Total Amt                                                                      13779.79



                                                                                           TOTAL DUE --->                             13779.79


ALL ACCOUNTS ARE DUE AND PAYABLE PER THE CONDITIONS AND TERMS OF THE ORIGINAL INVOICE. ALL PAST DUE AMOUNTS
ARE SUBJECT TO A SERVICE CHARGE AT THE MAXIMUM RATE ALLOWED BY STATE LAW PLUS COSTS OF COLLECTION INCLUDING
ATTORNEY FEES IF INCURRED. FREIGHT TERMS ARE FOR OUR DOCK UNLESS OTHERWISE SPECIFIED ABOVE. COMPLETE TERMS AND
CONDITIONS ARE AVAILABLE UPON REQUEST OR CAN BE VIEWED ON THE WEB AT https://www.ferguson.com/content/website-info/terms-of-sale
GOVT BUYERS: ALL ITEMS QUOTED ARE OPEN MARKETUNLESS NOTED OTHERWISE.
LEAD LAW WARNING: IT IS ILLEGAL TO INSTALL PRODUCTS THAT ARE NOT "LEAD FREE" IN ACCORDANCE WITH US FEDERAL OR
OTHER APPLICABLE LAW IN POTABLE WATER SYSTEMS ANTICIPATED FOR HUMAN CONSUMPTION. PRODUCTS WITH *NP IN THE
DESCRIPTION ARE NOT LEAD FREE AND CAN ONLY BE INSTALLED IN NON-POTABLE APPLICATIONS. BUYER IS SOLELY
RESPONSIBLE FOR PRODUCT SELECTION.
            20-10410-hcm Doc#148-3 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-2 Ferguson
                                                                EMAIL
                                      Removables Invoices Pg 6 of 8 DUPLICATE INVOICE
 ~FERGUSON                                                                Deliver To: AMANDA 512-788-1107
 FERGUSON ENTERPRISES LLC #61                                             From:       Devin Mathis
 PO BOX 847411                                                            Comments:
 DALLAS, TX 75284-7411




        Please Contact With Questions:
        512-248-4050                                       Invoice Number               Customer               Page


                                                               7327692                  368440                    1

   Please refer to Invoice Number when making payment and remit to:                     TOTAL DUE --->                2501.48

        FERGUSON ENTERPRISES LLC #61
        PO BOX 847411
        DALLAS, TX 75284-7411



 Sold To:                                                             Ship To:
        PANACHE DEVLPMNT & CONST INC                                       PANACHE DEVELOPEMENT
        AUSTIN VIIE                                                        3443 ED BLUESTEIN
        PO BOX 26539                                                       AUSTIN, TX 78721
        AUSTIN, TX 78755
Ship          Sell        Tax          Customer            Sales                 Job Name                    Invoice             Batch
Whse          Whse       Code        Order Number         Person                                               Date

 1869         1869       TX1869     EF082919TFTI17         CRS           EIGHTFOLD DEVELOPMENT              09/13/2019          242715

Ordered      Shipped        Item Number                Description                          Unit Price      UM              Amount
                                          WWW WATER HEATERS

                                         ***SMALLER HEATER***
                                         480V, 1 PHASE, 3 KW
                                         18" DIA
        3            3   SPCE171OMSA3480 15G 3KW 480V 1PH SB WHTR ALUM                           690.640     EA                 2071.92
                                         Serial # 116203636
                                         Serial # 116203635
                                         Serial # 116203637

                                          PANS
        3            3   O34152           22 ALUM WHTR PAN W/ 1 FTG                                12.974    EA                   38.92
                                                   Invoice Sub-Total                                                            2110.84
                                                     Freight                                                                     200.00
                                                     Tax                                                                         190.64
                                                     Total Amt                                                                  2501.48



                                                                                      TOTAL DUE --->                            2501.48




ALL ACCOUNTS ARE DUE AND PAYABLE PER THE CONDITIONS AND TERMS OF THE ORIGINAL INVOICE. ALL PAST DUE AMOUNTS
ARE SUBJECT TO A SERVICE CHARGE AT THE MAXIMUM RATE ALLOWED BY STATE LAW PLUS COSTS OF COLLECTION INCLUDING
ATTORNEY FEES IF INCURRED. FREIGHT TERMS ARE FOR OUR DOCK UNLESS OTHERWISE SPECIFIED ABOVE. COMPLETE TERMS AND
CONDITIONS ARE AVAILABLE UPON REQUEST OR CAN BE VIEWED ON THE WEB AT https://www.ferguson.com/content/website-info/terms-of-sale
GOVT BUYERS: ALL ITEMS QUOTED ARE OPEN MARKETUNLESS NOTED OTHERWISE.
LEAD LAW WARNING: IT IS ILLEGAL TO INSTALL PRODUCTS THAT ARE NOT "LEAD FREE" IN ACCORDANCE WITH US FEDERAL OR
OTHER APPLICABLE LAW IN POTABLE WATER SYSTEMS ANTICIPATED FOR HUMAN CONSUMPTION. PRODUCTS WITH *NP IN THE
DESCRIPTION ARE NOT LEAD FREE AND CAN ONLY BE INSTALLED IN NON-POTABLE APPLICATIONS. BUYER IS SOLELY
RESPONSIBLE FOR PRODUCT SELECTION.
            20-10410-hcm Doc#148-3 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-2 Ferguson
                                                                EMAIL
                                      Removables Invoices Pg 7 of 8 DUPLICATE INVOICE
 ~FERGUSON                                                                Deliver To: AMANDA 512-788-1107
 FERGUSON ENTERPRISES LLC #61                                             From:       Devin Mathis
 PO BOX 847411                                                            Comments:
 DALLAS, TX 75284-7411




        Please Contact With Questions:
        512-248-4050                                       Invoice Number               Customer               Page


                                                             7389070                    368440                    1

   Please refer to Invoice Number when making payment and remit to:                     TOTAL DUE --->                1149.37

        FERGUSON ENTERPRISES LLC #61
        PO BOX 847411
        DALLAS, TX 75284-7411



 Sold To:                                                             Ship To:
        PANACHE DEVLPMNT & CONST INC                                       PANACHE DEVELOPEMENT
        AUSTIN VIIE                                                        3443 ED BLUESTEIN
        PO BOX 26539                                                       EIGHTFOLD DEVELOPMENT
        AUSTIN, TX 78755                                                   AUSTIN, TX 78721
Ship          Sell        Tax           Customer           Sales                 Job Name                    Invoice            Batch
Whse          Whse       Code         Order Number        Person                                               Date

 1869         1869       TX1869      EF0911819TFF35        CRS          EIGHTFOLD DEVELOPMENT               09/19/2019          243306

Ordered      Shipped        Item Number                     Description                     Unit Price      UM              Amount

                                           BREAK ROOM 1 WATER HEATER
        5            5   C9F               3/4 WROT CXC 90 ELL 7/8 OD                               1.222    EA                   6.11
        2            2   CTF               3/4 WROT CXCXC TEE 7/8 OD                                2.245    EA                   4.49
        1            1   P40S9G            1 PVC S40 SXS 90 ELL                                     0.360    EA                   0.36
        1            1   P40SCG            1 PVC S40 SXS COUP                                       0.284    EA                   0.28
        1            1   CFAF              3/4 WROT CXF ADPT                                        2.484    EA                   2.48
        1            1   WLFN36M1F         LF 3/4 VAC REL VLV                                       7.462    EA                   7.46
        2            2   PFXCCS33          LF 3/4 FIP X SWT DIELEC UNION                            5.670    EA                  11.34
        1            1   PFXT5             LF 2 GAL THRML EXP TANK                                 27.188    EA                  27.19

                                           BREAK ROOM 2 WATER HEATER
        7            7   C9F               3/4 WROT CXC 90 ELL 7/8 OD                               1.222    EA                   8.55
        2            2   CTF               3/4 WROT CXCXC TEE 7/8 OD                                2.245    EA                   4.49
        1            1   P40S9G            1 PVC S40 SXS 90 ELL                                     0.360    EA                   0.36
        1            1   P40SCG            1 PVC S40 SXS COUP                                       0.284    EA                   0.28
        1            1   CFAF              3/4 WROT CXF ADPT                                        2.484    EA                   2.48
        1            1   WLFN36M1F         LF 3/4 VAC REL VLV                                       7.462    EA                   7.46
        2            2   PFXCCS33          LF 3/4 FIP X SWT DIELEC UNION                            5.670    EA                  11.34
        1            1   PFXT5             LF 2 GAL THRML EXP TANK                                 27.188    EA                  27.19

                                           BREAK ROOM 3 WATER HEATER
        5            5   C9F               3/4 WROT CXC 90 ELL 7/8 OD                               1.222    EA                   6.11
        2            2   CTF               3/4 WROT CXCXC TEE 7/8 OD                                2.245    EA                   4.49
ALL ACCOUNTS ARE DUE AND PAYABLE PER THE CONDITIONS AND TERMS OF THE ORIGINAL INVOICE. ALL PAST DUE AMOUNTS
ARE SUBJECT TO A SERVICE CHARGE AT THE MAXIMUM RATE ALLOWED BY STATE LAW PLUS COSTS OF COLLECTION INCLUDING
ATTORNEY FEES IF INCURRED. FREIGHT TERMS ARE FOR OUR DOCK UNLESS OTHERWISE SPECIFIED ABOVE. COMPLETE TERMS AND
CONDITIONS ARE AVAILABLE UPON REQUEST OR CAN BE VIEWED ON THE WEB AT https://www.ferguson.com/content/website-info/terms-of-sale
GOVT BUYERS: ALL ITEMS QUOTED ARE OPEN MARKETUNLESS NOTED OTHERWISE.
LEAD LAW WARNING: IT IS ILLEGAL TO INSTALL PRODUCTS THAT ARE NOT "LEAD FREE" IN ACCORDANCE WITH US FEDERAL OR
OTHER APPLICABLE LAW IN POTABLE WATER SYSTEMS ANTICIPATED FOR HUMAN CONSUMPTION. PRODUCTS WITH *NP IN THE
DESCRIPTION ARE NOT LEAD FREE AND CAN ONLY BE INSTALLED IN NON-POTABLE APPLICATIONS. BUYER IS SOLELY
RESPONSIBLE FOR PRODUCT SELECTION.
ffFERGUSON                                   -I----------
           20-10410-hcm Doc#148-3 Filed 07/01/20 Entered 07/01/20 19:14:52 Exhibit A-2 Ferguson
                                     Removables      Invoices Pg Customer
                                         Invoice Number


                                                     7389070
                                                                 8 of 8    Page


                                                                              368440                  2


Ordered     Shipped       Item Number                      Description                 Unit Price     UM       Amount
       1           1   P40S9G           1 PVC S40 SXS 90 ELL                                  0.360   EA             0.36
       1           1   P40SCG           1 PVC S40 SXS COUP                                    0.284   EA             0.28
       1           1   CFAF             3/4 WROT CXF ADPT                                     2.484   EA             2.48
       1           1   WLFN36M1F        LF 3/4 VAC REL VLV                                    7.462   EA             7.46
       2           2   PFXCCS33         LF 3/4 FIP X SWT DIELEC UNION                         5.670   EA            11.34
       1           1   PFXT5            LF 2 GAL THRML EXP TANK                              27.188   EA            27.19
      20          20   P40BEPG20        1X20 PVC S40 BE PIPE                                 29.332    C             5.87

                                        MECHANICAL ROOMS
      8           8    PFXCCS66         LF 1-1/2 FIP X SWT DIELEC UNION                     19.835        EA       158.68
      4           4    CTK              2 WROT CXCXC TEE 2-1/8 OD                           22.284        EA        89.14
      4           1    CRCKF            2X3/4 WROT CXC RED COUP                             10.296        EA        10.30
      4           4    CRCKJ            2X1-1/2 WROT CXC RED COUP                            9.392        EA        37.57
      2           2    CTKKG            2X2X1 WROT CXCXC TEE                                17.359        EA        34.72
      6           6    CUG              LF 1 WROT CXC UNION                                 12.418        EA        74.51
      4           4    FNWX416G         LF 1 BRS 600# WOG 2PC SWT FP BV                     13.844        EA        55.38
      2           2    PFX31SG          LF 1 BRS 125# SWT SWG CHK VLV                       13.696        EA        27.39
      2           2    CTG              1 WROT CXCXC TEE 1-1/8 OD                            6.727        EA        13.45
      2           2    FNWXBTWN         LFN 3-1/2 BRS ECON THRM WELL                        21.096        EA        42.19
      2           2    FNW9S30240AT     9 30-240 ADJ ANG THRM                               49.264        EA        98.53
      4           4    CTGGF            1X1X3/4 WROT CXCXC TEE                               6.881        EA        27.52
      2           2    FNWX416J         LF 1-1/2 BRS 600# WOG 2PC SWT FP BV                 32.348        EA        64.70
      2           2    CTKKG            2X2X1 WROT CXCXC TEE                                17.359        EA        34.72
      6           6    CMAG             1 WROT CXM ADPT                                      4.889        EA        29.33
      2           2    PFXT12           LF 4.4 GAL THRML EXP TANK                           38.112        EA        76.22
                                                    Invoice Sub-Total                                             1061.79
                                                  Tax                                                               87.58
                                                  Total Amt                                                       1149.37



                                                                                TOTAL DUE --->                    1149.37




ALL ACCOUNTS ARE DUE AND PAYABLE PER THE CONDITIONS AND TERMS OF THE ORIGINAL INVOICE. ALL PAST DUE AMOUNTS
ARE SUBJECT TO A SERVICE CHARGE AT THE MAXIMUM RATE ALLOWED BY STATE LAW PLUS COSTS OF COLLECTION INCLUDING
ATTORNEY FEES IF INCURRED. FREIGHT TERMS ARE FOR OUR DOCK UNLESS OTHERWISE SPECIFIED ABOVE. COMPLETE TERMS AND
CONDITIONS ARE AVAILABLE UPON REQUEST OR CAN BE VIEWED ON THE WEB AT https://www.ferguson.com/content/website-info/terms-of-sale
GOVT BUYERS: ALL ITEMS QUOTED ARE OPEN MARKETUNLESS NOTED OTHERWISE.
LEAD LAW WARNING: IT IS ILLEGAL TO INSTALL PRODUCTS THAT ARE NOT "LEAD FREE" IN ACCORDANCE WITH US FEDERAL OR
OTHER APPLICABLE LAW IN POTABLE WATER SYSTEMS ANTICIPATED FOR HUMAN CONSUMPTION. PRODUCTS WITH *NP IN THE
DESCRIPTION ARE NOT LEAD FREE AND CAN ONLY BE INSTALLED IN NON-POTABLE APPLICATIONS. BUYER IS SOLELY
RESPONSIBLE FOR PRODUCT SELECTION.
